Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 1 of 52

EXHIBIT B

 
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 2 of 52

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

Chapter 11
In re:
Case No. 19-————-11104 (—BLS

EDGEMARC ENERGY HOLDINGS, LLC, e¢ al.,
Joint Administration Requested
Debtors.’

 

INTERIM ORDER, PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 506,
AND 507, () AUTHORIZING THE DEBTORS TO OBTAIN SENIOR
SECURED SUPERPRIORITY POST-PETITION FINANCING, (II) GRANTING
LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS,

(IIT) AUTHORIZING THE USE OF CASH COLLATERAL, (IV) GRANTING
ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC STAY,

(VI) SCHEDULING FINAL HEARING, AND (VID GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)” of EdgeMarc Energy Holdings, LLC and its subsidiaries
that are debtors and debtors in possession (the “Debtors”) in the above-captioned cases (the
“Chapter 11 Cases”), pursuant to sections 105, 361, 362, 363(b), 363(c)(2), 364(c)(1), 364(c)(2),
364(c)(3), 364(d)(1), 364(e), 503, 506(c), and 507 of title 11 of the United States Code, 11 U.S.C.
§§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal
Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local Rules of Bankruptcy
Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), for entry of interim and final orders, among other things:

 

| The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, where applicable, are: EdgeMarc Energy Holdings, LLC (XX-XXXXXXX), EM Energy Manager, LLC
(XX-XXXXXXX), EM Energy Employer, LLC (XX-XXXXXXX), EM Energy Ohio, LLC (XX-XXXXXXX), EM Energy
Pennsylvania, LLC (XX-XXXXXXX), EM Energy West Virginia, LLC (XX-XXXXXXX), EM Energy Keystone, LLC
(XX-XXXXXXX), EM Energy Midstream Ohio, LLC (XX-XXXXXXX), EM Energy Midstream Pennsylvania, LLC
(XX-XXXXXXX). The Debtors’ corporate headquarters and mailing address is 1800 Main Street, Suite 220, Canonsburg,
PA 15317.

2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the DIP Documents or the Motion, as applicable.

{1239.001-W0055962, }
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 3 of 52

(i)

(ii)

(iii)

(iv)

Authorizing EM Energy Employer, LLC (the “Borrower”) to obtain, and
the other Debtors (collectively, in their capacity as such, the “Guarantors”
and, together with the Borrower, the “Loan Parties”) to guaranty,
debtor-in-possession credit financing in an aggregate principal amount of
up to $107,793,041 million (the “DIP Financing”) to be funded by the
Prepetition Lenders (in their capacity as lenders under the DIP Facilities,
the “DIP Lenders”) under a secured term loan and letter of credit facility
(the “DIP Facility”) consisting of (A) new money term loans (the “DIP
Term Loans”)) in an aggregate principal amount of up to $30 million, and
(B) roll-up term loans (the “DIP Roll-Up Loans” and, together with the
DIP Term Loans, the “DIP Loans”), which shall be subject and subordinate
to the DIP Term Loans, to refinance dollar-for-dollar the Prepetition
Secured Debt held by the DIP Lenders in the aggregate principal amount up
to $77,793,041.00 million, with such amount depending upon the Letters of
Credit Outstanding;

deeming all Prepetition Letters of Credit (as defined below) issued and
outstanding under the Prepetition Credit Agreement (as defined below) as
cancelled and reissued under the DIP Credit Agreement (as defined below)
in their full amounts and without modification of their terms (such reissued
letters of credit, the “DIP Letters of Credit”);

authorizing the Loan Parties, in connection with the DIP Facility, to (A)
execute and enter into the Superpriority Secured Debtor-in-Possession
Credit Agreement, among the Loan Parties, the DIP Lenders, and KeyBank
National Association (“KeyBank”), as administrative agent (solely in such
capacity, the “DIP Agent”) and as the Letter of Credit Issuer (as defined in
the DIP Credit Agreement), together with the DIP Agent and DIP Lenders,
the “DIP Secured Parties’’), substantially in the form attached hereto as
Exhibit A (as amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof, the “DIP Credit
Agreement” and, together with the schedules and exhibits attached thereto
and all agreements, documents, instruments and amendments executed and
delivered in connection therewith, including the Approved Budget, the
“DIP Documents”) and (B) to perform all such other and further acts as
may be required in connection with the DIP Documents;

granting to the DIP Agent, for the benefit of the DIP Lenders, valid,
enforceable, non-avoidable and automatically and fully perfected liens and
security interests, subject only to the (a) the Carve-Out, and (b) valid,
enforceable and non-avoidable Liens or security interests that are (i) in
existence on the Petition Date (as defined below), (ii) either perfected as of
the Petition Date or perfected subsequent to the Petition Date solely to the
extent permitted by section 546(b) of the Bankruptcy Code, and (iil) senior
in priority to the Prepetition Liens granted the Prepetition Secured Parties
under and in connection with the Prepetition Loan in accordance with
applicable law (the “Permitted Prior Liens”), to secure the DIP

 

£1939 0O1-VW/005 5062-1 2
tt TH <t
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 4 of 52

(v)

(vi)

(vii)

(viii)

(ix)

(x)

(xi)

(xii)

Obligations, which liens and security interests shall have the rankings and
priorities set forth herein;

granting superpriority administrative claims to the DIP Secured Parties
payable from, and having recourse to, all prepetition and post-petition
property of the Loan Parties’ estates and all proceeds thereof (other than
Avoidance Actions, but, subject to and effective upon entry of the Final
Order, including Avoidance Proceeds), subject to the Carve-Out and the
Permitted Prior Liens;

authorizing the Loan Parties (A) upon entry of this Interim Order, to incur
in a-Si multiple draws on and after the Closing Date, DIP Term
Loans in an aggregate principal amount of up to $15 million (the “Initial
DIP Term Loans”) (the incurrence of such loans upon entry of this Interim
Order, the “Interim Financing”) and (B) subject to and effective upon
entry of the Final Order, to incur in multiple draws, additional DIP Term
Loans in an aggregate principal amount of $30 million, in each case subject
to the terms and conditions set forth in the DIP Documents, this Interim
Order, and the Final Order;

subject to and effective upon entry of the Final Order, to use the DIP
Roll-Up Loans to refinance and discharge dollar-for-dollar Prepetition
Secured Debt held by the DIP Lenders in the aggregate principal amount of
up to $77,793,041.00 million;

authorizing the Debtors’ use of the proceeds of the DIP Facility pursuant to
the DIP Credit Agreement and the other DIP Documents, including the
“Approved Budget” (as defined in the DIP Credit Agreement and including
any permitted variances and carry forward amounts, the “Approved
Budget”);

authorizing the Debtors to continue to use the Cash Collateral (subject to
the Approved Budget) and all other Prepetition Collateral, and the granting
of the Adequate Protection Obligations to the Prepetition Secured Parties
with respect to, inter alia, such use of their Cash Collateral to the extent of
diminution in the value of the Prepetition Collateral (including Cash
Collateral);

approving certain stipulations by the Debtors with respect to the Prepetition
Loan Documents and the Prepetition Collateral as set forth herein;

modifying the automatic stay as set forth herein and the DIP Documents, to
the extent necessary, to implement and effectuate the foregoing and the
other terms and provisions of the DIP Documents, the Interim Order and
Final Order; and

scheduling a final hearing (the “Final Hearing”), to be held within 30 days
after the Petition Date, to consider entry of the Final Order approving the

(4239-004-W0055962.4 3
{42.39-004-W00559624
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 5 of 52

DIP Facilities and use of Cash Collateral, as set forth in the DIP Motion and
the DIP Documents; and

the Court having jurisdiction to consider the matters raised in the Motion pursuant to 28 U.S.C. §
1334 and the Amended Standing Order of Reference from the United States District Court for the
District of Delaware, dated February 29, 2012; and the Court having authority to hear the matters
raised in the Motion pursuant to 28 U.S.C. § 157; and venue being proper before this Court
pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of the Motion and the requested relief
being a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due
and proper notice of the Motion and opportunity for a hearing on the Motion having been given to
the parties listed therein, and it appearing that no other or further notice need be provided; and the
Court having reviewed and considered the Motion, the Streeter Declaration and the Ross
Declaration; and the Court having held an interim hearing on the Motion (the “Interim Hearing”’);
and the Court having determined that the legal and factual bases set forth in the Motion and at the
Interim Hearing establish just cause for the relief granted herein; and the Court having

feunddetermined that_there is good and sufficient cause exists-for the relief requested inthe

 

 

set forth herein,
which is necessary to avoid immediate and irreparable harm to the Debtors and their estates as
contemplated by Bankruptcy Rules 4001 and 6003; and upon all of the proceedings had before the

Court; and after due deliberation and sufficient cause appearing therefor;

£41.920.001-VV9055962-3 4
tt t 1S <t
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 6 of 52

THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:?

A. Petition Date. On May 15, 2019 (the “Petition Date”), each of the Debtors filed a
separate voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (this “Court”) commencing the Chapter 11 Cases.

B. Debtors in Possession. The Debtors have continued in the management and
operation of their businesses and properties as debtors in possession pursuant to sections 1107 and
1108 of the Bankruptcy Code.

C. Committee Formation. As of the date hereof, the Office of the United States
Trustee for the District of Delaware (the “U.S. Trustee”) has not appointed a statutory committee
in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code (if appointed, a
“Committee”).

D. Jurisdiction and Venue. The Court has jurisdiction over the Motion pursuant to 28
U.S.C. § 1334 and the Amended Standing Order of Reference from the United States District Court
for the District of Delaware, dated February 29, 2012. This matter is a core proceeding within the
meaning of 28 U.S.C. § 157(b)(2) and, pursuant to Local Rule 9013-1(f), the Debtors consent to
the entry of a final order by the Court in connection with the Motion to the extent that it is later
determined that the Court, absent consent of the parties, cannot enter final orders or judgments
consistent with Article III of the United States Constitution. Venue of the Chapter 11 Cases and

related proceedings is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

 

3 The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent
any of the following conclusions of law constitute findings of fact, they are adopted as such.

£19290 061 WINNS 5962 3 5
PIR TOT AAS =F
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 7 of 52

E. Notice. The Interim Hearing was held pursuant to Bankruptcy Rule 4001(b)(2) and
(c)(2). Adequate and sufficient notice of the Motion has been provided in accordance with the
Bankruptcy Code, the Bankruptcy Rules and the Local Rules, and under the circumstances, no
other or further notice of the Motion or the entry of this Interim Order shall be required, except as
set forth in paragraph 3738 below. The interim relief granted herein is necessary to avoid
immediate and irreparable harm to the Debtors and their estates.

F, Debtors’ Stipulations Regarding the DIP Facility. The Debtors, on their behalf and
on behalf of their estates, admit, stipulate, acknowledge, and agree (the “Debtors’ DIP
Stipulations”) as follows:

(i) Release of Claims. Upon entry of this Interim Order, each Debtor and its
estate shall be deemed to have forever waived, discharged, and released each of the- DIP
Secured PartiesK eyBank, National Association and theirits respective affiliates, assigns, or
successors and the respective members, managers, equity holders, affiliates, agents,
attorneys, financial advisors, consultants, officers, directors, employees, and other
representatives of the foregoing (each solely in its capacity as such and all of the foregoing,
collectively, the “DIP Secured Party Releasees”) from any and all “claims” (as defined in
the Bankruptcy Code), counterclaims, causes of action (including causes of action in the
nature of “lender liability”), defenses, setoff, recoupment, other offset rights, and other
rights of disgorgement or recovery against any and all of the DIP Secured Party Releasees,

whether arising at law or in equity, relating to and/or otherwise in connection with the-DIP

 

and consummating the DIP Term Loans; provided that, nothing herein shall relieve the DIP

£19390 061 1V00559062.1 6
Taare 7 ay
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 8 of 52

Secured Party Releasees from fulfilling their obligations or commitments under the DIP

Facility or the rights of parties in interest with respect to the Prepetition Secured Parties set

forth in paragraphs 2420 and 22-21.

G. Debtors’ Stipulations Regarding the Prepetition Credit Agreement. After
consultation with their attorneys and financial advisors, and without prejudice to the rights of a
Committee or any other party in interest (subject to the limitations thereon contained in
paragraphs 20 and 21 below), the Debtors acknowledge, admit, stipulate and agree that:

(i) Prepetition Credit Facility. Pursuant to that certain Amended and Restated

Credit Agreement, dated as of December 19, 2017 (as amended, supplemented, or

otherwise modified from time to time in accordance with the terms thereof, the

“Prepetition Credit Agreement” and, together with the schedules and exhibits attached

thereto and all agreements, documents, instruments, and amendments executed and

delivered in connection therewith, the “Prepetition Loan Documents”), among the

Borrower, KeyBank, as administrative agent and collateral agent (in such capacity, the

“Prepetition Agent”), and as the Letter of Credit Issuer (as defined in the Prepetition

Credit Agreement) and the lenders party thereto (the “Prepetition Lenders” and, together

with the Prepetition Agent and the Letter of Credit Issuer, the “Prepetition Secured

Parties”), the Prepetition Lenders provided revolving credit and other financial

accommodations to, and issued letters of credit for the account of, the Borrower (the

“Prepetition Credit Facility”), which Prepetition Credit Facility has been guaranteed on a

joint and several basis by eachcertain of the Debtors (the “Prepetition Guarantors”).

(ii)  Prepetition Secured Debt. As of the Petition Date, the Borrower and the

Prepetition Guarantors were justly and lawfully indebted and liable to the Prepetition

(1230 001-100559624 7
{4239.001-W0 623
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 9 of 52

Secured Parties, without defense, counterclaim, or offset of any kind, in respect of (a)
outstanding loans in the aggregate principal amount of not less than $41 million, (b) L/C
Obligations (as defined in the Prepetition Credit Agreement) (the “Prepetition Letters of
Credit”) in the amount of not less than $37 million, and (c) Hedging Obligations (as
defined in the Prepetition Credit Agreement), pursuant to and in accordance with the terms
of, the Prepetition Loan Documents (collectively, such indebtedness together with accrued
and unpaid interest thereon and fees, expenses, charges, indemnities, and other obligations
incurred in connection therewith as provided in the Prepetition Loan Documents, the
“Prepetition Secured Debt”).

(iii) Validity of Prepetition Secured Debt. (a) The Prepetition Secured Debt

 

constitutes legal, valid, binding, and non-avoidable obligations of the Borrower and the
Prepetition Guarantors, enforceable in accordance with the terms of the Prepetition Loan
Documents (other than in respect of the stay of enforcement arising from section 362 of the
Bankruptcy Code) and (b) no portion of the Prepetition Secured Debt or any payments
made to the Prepetition Secured Parties or applied to or paid on account of the Prepetition
Secured Debt prior to the Petition Date is subject to any contest, attack, rejection, recovery,
recoupment, reduction, defense, counterclaim, offset, subordination, recharacterization,
avoidance or other claim, cause of action, or other challenge of any nature under the
Bankruptcy Code or applicable non-bankruptcy law.

(iv)  Prepetition Liens. The liens and security interests granted to the Prepetition
Secured Parties (the “Prepetition Liens”), pursuant to and in connection with the
Prepetition Loan Documents, are (a) valid, binding, perfected, enforceable liens and

security interests in the Collateral (as defined in the Prepetition Credit Agreement) (the

£1230. 061-1W/0055062-3 8
tt TAH oF
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 10 of 52

“Prepetition Collateral”), (b) not subject to avoidance, recharacterization, subordination,
recovery, attack, effect, counterclaim, defense, or claim under the Bankruptcy Code or
applicable non-bankruptcy law, and (c) as of the Petition Date, subject only to Permitted
Prior Liens.

(v) NoControl. NeneTo the extent set forth in paragraph 23, none of the
Prepetition Secured Parties controls the Debtors or their properties or operations, have
authority to determine the manner in which any Debtor’s operations are conducted or are
control persons or insiders of the Debtors by virtue of any of the actions taken with respect
to, in connection with, related to, or arising from the Prepetition Loan Documents.

(vi) No Claims or Causes of Action. No claims, counterclaims or causes of
action of any kind or nature exist against, or with respect to, the Prepetition Secured Parties
under any agreements by and among the Debtors and any sueh-partyof the Prepetition
Secured Parties that is in existence as of the Petition Date, whether related to the

Prepetition Loan Documents;_or any other agreement;_with the Debtors-or- otherwise.

ee

 

H. Findings Regarding the DIP Financing and Use of Cash Collateral.

(i) Good and sufficient cause has been shown for the entry of this Interim
Order.

(11) The Loan Parties have an immediate and critical need to obtain the DIP
Financing and to continue to use the Prepetition Collateral (including “cash collateral”
within the meaning of section 363(a) of the Bankruptcy Code (“Cash Collateral”)), in
each case on an interim basis, in order to permit, among other things, the orderly
continuation of the operation of their businesses, to maintain business relationships with

vendors, suppliers and customers, to make payroll, to make capital expenditures, to

£1939.001-\70055962 1 9
hat: t¥ F
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 11 of 52

administer these Chapter 11 Cases, and to satisfy other working capital and operational
needs. The access of the Loan Parties to sufficient working capital and liquidity through
the use of Cash Collateral and other Prepetition Collateral, incurrence of new indebtedness
under the DIP Documents and other financial accommodations provided under the DIP
Documents are necessary and vital to the preservation and maintenance of the going
concern values of the Loan Parties and to a successful sale process.

(iii) | The Loan Parties are unable to obtain financing on more favorable terms
from sources other than the DIP Lenders and are unable to obtain adequate unsecured
credit allowable under section 503(b)(1) of the Bankruptcy Code as an administrative
expense. The Loan Parties are also unable to obtain secured credit allowable under section
364(c)(1), 364(c)(2), or 364(c)(3) of the Bankruptcy Code without granting to the DIP
Secured Parties the DIP Liens and the DIP Superpriority Claims and incurring the
Adequate Protection Obligations, in each case subject to the Carve-Out and the terms and
conditions set forth in this Interim Order and in the DIP Documents.

(iv) | Based on the Motion, the Streeter Declaration, the Ross Declaration, and
the record presented to the Court at the Interim Hearing, the terms of the DIP Financing
and the terms on which the Loan Parties may continue to use the Prepetition Collateral
(including Cash Collateral) pursuant to this Interim Order and the DIP Documents are fair
and reasonable, reflect the Loan Parties’ exercise of prudent business judgment-censistent
with-their-fiduciary-duties and constitute reasonably equivalent value and fair
consideration.

(v) Absent order of the court and the provision of adequate protection_(if the

Court determined there were grounds for adequate protection under the Bankruptcy Code),

tLIINTOE VY

£1220 001 W0055962.1 10
t o ay
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 12 of 52

consent of the Prepetition Secured Parties is required for the Loan Parties’ use of Cash
Collateral and the other Prepetition Collateral. The Prepetition Secured Parties have
consented to the Loan Parties’ use of Cash Collateral and the other Prepetition Collateral,
and the Loan Parties’ entry into the DIP Documents in accordance with and subject to the
terms and conditions in this Interim Order and the DIP Documents.

(vi) The DIP Financing and the use of the Prepetition Collateral have been
negotiated in good faith and at arm’s length among the Loan Parties and the DIP Secured
Parties, and all of the Loan Parties’ obligations and indebtedness arising under, in respect
of, or in connection with, the DIP Financing and the DIP Documents, including, without
limitation, all “Obligations” (as defined in the DIP Documents), in each case owing to the
DIP Secured Parties or any of their respective banking affiliates (collectively, the “DIP
Obligations”), shall be deemed to have been extended by the DIP Secured Parties and their
respective affiliates in good faith, as that term is used in section 364(e) of the Bankruptcy
Code and in express reliance upon the protections offered by section 364(e) of the
Bankruptcy Code, and the DIP Secured Parties (and the successors and assigns thereof)
shall be entitled to the full protection of section 364(e) of the Bankruptcy Code in the event
that this Interim Order or any provision hereof is vacated, reversed, or modified, on appeal
or otherwise.

(vii) The Prepetition Secured Parties have acted in good faith regarding the DIP
Financing and the Loan Parties’ continued use of the Prepetition Collateral (including Cash
Collateral) to fund the administration of the Loan Parties’ estates and continued operation
of their businesses (including the incurrence and payment of the Adequate Protection

Obligations and the granting of the Adequate Protection Liens), in accordance with the

(1239 001 400559623 11
{4239.004-W 4
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 13 of 52

terms hereof, and the Prepetition Secured Parties (and the successors and assigns thereof)
shall be entitled to the full protection of sections 363(m) and 364(e), as may be applicable,
of the Bankruptcy Code in the event that this Interim Order or any provision hereof is
vacated, reversed or modified, on appeal or otherwise.

(viii) The Prepetition Secured Parties are entitled to the adequate protection
provided in this Interim Order as and to the extent set forth herein pursuant to sections 361,
362, 363, and-364 and 507(b) of the Bankruptcy Code. Based on the Motion and on the
record presented to the Court, the terms of the proposed adequate protection arrangements
and of the use of the Prepetition Collateral are fair and reasonable, reflect the Loan Parties’
prudent exercise of business judgment, and constitute reasonably equivalent value and fair
consideration for the use of the Prepetition Collateral; provided that nothing in this Interim
Order or the other DIP Documents shall (a) be construed as the affirmative consent by any
of the Prepetition Secured Parties for the use of Cash Collateral other than on the terms set

forth in this Interim Order-an

 

Interim-Order, (b) be construed as a consent by any party to the terms of any other
financing or any other lien encumbering the Prepetition Collateral (whether senior or
junior), or (c) prejudice, limit, or otherwise impair the rights of any of the Prepetition
Secured Parties to seek new, different, or additional adequate protection for any diminution
in value of their interests in the Prepetition Collateral from and after the Petition Date or
assert the interests of any of the Prepetition Secured Parties and the rights of any other
party in interest to object to such relief are hereby preserved.

(ix) The Debtors have requested immediate entry of this Interim Order pursuant

to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Rules. Absent granting the

£1239 :001-\10055962- 12
£4239-004-W +
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 14 of 52

relief set forth in this Interim Order, the Loan Parties’ estates will be immediately and

irreparably harmed. Consummation of the DIP Financing and the use of the Prepetition

Collateral (including Cash Collateral) in accordance with this Interim Order and the DIP

Documents are, therefore, in the best interests of the Loan Parties’ estates-and-censistent

I. Permitted Prior Liens; Continuation of Prepetition Liens. Nothing herein shall
constitute a finding or ruling by this Court that any alleged Permitted Prior Lien is valid, senior,
enforceable, prior, perfected, or non-avoidable. Moreover, nothing herein shall prejudice the
rights of any party-in-interest, including, but not limited to, the Debtors, the DIP Agent, the DIP
Lenders, the Prepetition Secured Parties, or a Committee (if appointed), to challenge the validity,
priority, enforceability, seniority, avoidability, perfection, or extent of any alleged Permitted Prior
Lien. FheSubject to and effective upon entry of the Final Order, the right of a seller of goods to
reclaim such goods under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien and
is expressly subject to the DIP Liens. The Prepetition Liens, and the DIP Liens that prime the
Prepetition Liens, are continuing liens and the DIP Collateral is and will continue to be
encumbered by such liens in light of the integrated nature of the DIP Facilities, the DIP
Documents, and the Prepetition Loan Documents.

J. Immediate Entry. Sufficient cause exists for immediate entry of this Interim Order
pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2).

IT IS HEREBY ORDERED THAT:

1. Interim Financing Approved. The interim relief requested in the Motion is granted,
and the use of Cash Collateral on an interim basis and the Interim Financing is authorized and

approved, in each case in accordance with the terms and conditions set forth in the DIP

61239 004-191100559624 13
{4239.001-W6 ++
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 15 of 52

Documents, the Approved Budget and this Interim Order. Any objections to the Motion with
respect to the entry of this Interim Order that have not been withdrawn, waived or settled, and all
reservations of rights included therein, are hereby denied and overruled on the merits. ‘The rights of
all parties in interest to object to the entry of a Final Order on the Motion are fully reserved.

2. Authorization of the DIP Financing and the DIP Documents.

(a) The Loan Parties are hereby authorized to execute, deliver, enter into and,
as applicable, perform all of their obligations under this Interim Order and the DIP
Documents and such other and further acts as may be necessary, appropriate, or desirable
in connection therewith, in each case in accordance with and subject to the terms of this
Interim Order and the DIP Documents. The Borrower is hereby authorized to borrow
money and obtain DIP Letters of Credit pursuant to the DIP Credit Agreement, subject to
any limitations on borrowing under the DIP Documents, which shall be used for all
purposes permitted under the DIP Documents, including, without limitation, to pay certain
costs, fees, and expenses related to the Chapter 11 Cases, to pay the Adequate Protection
Payments, and to fund working capital and for general corporate purposes of the Loan
Parties during the Chapter 11 Cases, in each case, subject to the Approved Budget (except
as to Statutory Fees, as that term is defined in paragraph 6 below, which shall not be subject
to any budget) and in accordance with this Interim Order and the DIP Documents, and the
Guarantors are hereby authorized to guaranty the DIP Obligations._Notwithstanding
anything in the DIP Credit Agreement, the Borrower may only make Borrowings of DIP

Term Loans that are consistent with and limited to the draws set forth in the Approved

Budget.

£4930 001 WO90550621 14
eat: 1—W aay
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 16 of 52

(b) In furtherance of the foregoing and without further approval of the Court,
each Debtor is authorized to perform all acts, to make, execute, and deliver all instruments,
certificates, agreements, and documents (including, without limitation, the execution or
recordation of security agreements, mortgages, and financing statements), and to pay all
fees in connection with or that may be reasonably required, necessary, or desirable for the
Loan Parties’ performance of their obligations under or related to the DIP Financing,
including, without limitation:

(i) the execution and delivery of, and performance under, each of the
DIP Documents;

(ii) the execution and delivery of, and performance under, one or more
amendments, waivers, consents, or other modifications to and under the DIP
Documents, in each case, in such form as the Loan Parties, the DIP Agent and the
requisite DIP Lenders may agree, it being understood that no further approval of
the Court shall be required for any authorizations, amendments, waivers, consents,
or other modifications to and under the DIP Documents (and any fees and other
expenses, amounts, charges, costs, indemnities, and other obligations paid in
connection therewith) that the Debtors represent are not material or adverse to the
Debtors and that do not (A) shorten the maturity of the extensions of credit
thereunder or increase the aggregate commitments or the rate of interest payable
thereunder, (B) increase existing fees or add new fees thereunder (excluding, for
the avoidance of doubt, any amendment, consent or waiver fee), or (C) shorten the

case Milestones set forth in the DIP Credit Agreement;_provided, however, that

advance copies of such amendments, waivers, consents, or other modifications will

61920.001-1119055962-4 15
239.004-W 2-4
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 17 of 52

be provided to the U.S. Trustee and any Committee, both of which shall have three

business days to object on grounds that the proposed amendments, waivers,
consents, or other modification are material and should be subject to court
approval, upon notice to parties in interest. Notwithstanding the foregoing as of the
date hereof, the term Milestone in the DIP Credit Agreement shall! be amended to

extend the deadline for entry of the Final DIP Order to 35 days after the Petition

Date. The foregoing shall be without prejudice to the Loan Parties’ right to seek

approval from the Court of any modification or amendment on an expedited basis;

 

£1230 NATAINASSO69 3 16
TELS FOOT VAT at
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 18 of 52

 

erte-previde netice-to-any_party; and

ili G¥Hthe performance of all other acts necessary, appropriate, or
desirable under or in connection with the DIP Documents.

3. Roll-Up. Subject to and effective upon entry of the Final Order, all of the
Prepetition Secured Debt shall immediately, automatically and irrevocably be deemed to have
been converted into DIP Roll-Up Loans and shall be entitled to all the priorities, privileges, rights,
and other benefits afforded to the other DIP Obligations under the Final Order and the DIP Loan
Documents, in each case subject to the terms and conditions set forth in the Final Order, DIP
Documents and the reservation of rights of parties in interest in paragraph 20 below.

4, Release of DIP Secured Party Releasees. The release set forth in paragraph F
hereof in favor of the DIP Secured Party Releasees is hereby approved upon entry of this Interim
Order.

5. DIP Obligations. Upon execution and delivery of the DIP Documents, the DIP
Documents shall constitute valid, binding and non-avoidable obligations of the Loan Parties,
enforceable against each Loan Party thereto in accordance with the terms of the DIP Documents
and this Interim Order as of the date of the entry of this Interim Order. No obligation, payment,
transfer or grant of security to the DIP Secured Parties under the DIP Documents or this Interim
Order shall be stayed, restrained, voidable, avoidable, or recoverable under the Bankruptcy Code
or under any applicable law (including, without limitation, under section 502(d), 544, 548, 549 or
550 of the Bankruptcy Code or under any applicable state Uniform Voidable Transactions Act,
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or

common law), or subject to any defense, reduction, setoff, recoupment, claim, or counterclaim.

TLIO NV

£1930 004 VW0055962 1 17
t uF ay
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 19 of 52

6. Carve-Out.

(a) As used in this Interim Order, the “Carve-Out” shall mean a carve-out
from the DIP Superpriority Claims, the DIP Liens, the 507(b) Claims, the Adequate
Protection Liens and the Prepetition Liens, in an amount equal to the sum of (i) all fees
required to be paid to the Clerk of the Court and to the U.S. Trustee under section 1930(a)
of title 28 of the United States Code plus interest at the statutory rate (without regard to the
Carve-Out Trigger Notice, without being subject to any budget (collectively, the
“Statutory Fees”); (ii) all reasonable fees and expenses incurred by a trustee and payable
under section 726(b) of the Bankruptcy Code, in an aggregate amount not to exceed
$50,000 (without regard to the Carve-Out Trigger Notice); (iii) to the extent allowed by
final order of the Court at any time and provided for in the Approved Budget, for the
Debtors’ professionals and the Committee’s professionals, respectively, all unpaid fees and
expenses (the “Professional Fees”) incurred by persons or firms retained by the Debtors
pursuant to section 327, 328, or 363 of the Bankruptcy Code or by a Committee, if any,
pursuant to section 328 and 1103 of the Bankruptcy Code (collectively, the “Professional
Persons”) at any time on or before (a) the date of delivery by the DIP Agent of a Carve-Out
Trigger Notice and (b) the Termination Date (as defined in the DIP Credit Agreement)
(such day, the “Carve-Out Trigger Date”), whether allowed by the Court prior to or after
the Carve-Out Trigger Date; (iv) to the extent allowed by final order of the Court, (a)
Professional Fees incurred after the Carve-Out Trigger Date in an amount not to exceed
$1,000,000 (the “Post Trigger Date Carve-Out Amount”); plus (b) any completion or
sales fee and any divestiture fee (including, in each case, pursuant to credit bid) that is

earned and payable by the Debtors’ pursuant to an engagement letter between the Debtors

£4239.001-W0055962-} 18
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 20 of 52

and the Debtors’ investment banker, Evercore, that is approved by the Court_(the
“Evercore Fees”); provided that, other than in the event of a credit bid, such fees shall be
payable from the proceeds of the applicable asset sale or other transaction (the
“Completion Fee Carve-Out Reserve”); and (v) amounts held as of the Petition Date as a
retainer by the Professional Persons retained by the Debtors to be used to pay Professional
Fees allowed by final order of the Court (clauses (i) through (v), collectively, the
“Carve-Out Amount”), in each case subject to the limits imposed by the DIP Orders. For
purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a written notice
delivered by email by the DIP Agent to the Debtors’ lead restructuring counsel, the U.S.
Trustee, and counsel to any Committee, which notice may be delivered following the
occurrence and during the continuation of an “Event of Default” under the DIP Documents

and the acceleration of the DIP Obligations (an “Event of Default’), stating that the Post-

 

Trigger Date Carve-Out Frigger-Notice-CapA mount has been invoked.

(b) Prior to the occurrence of the Carve-Out Trigger Date, the Debtors are
authorized (subject to the Approved Budget), for the Debtors’ Professional Persons and the
Committee’s Professional Persons, respectively, to pay Professional Fees that are
authorized to be paid in accordance with the provisions of the Bankruptcy Code and any
order entered by the Court establishing procedures for the payment of compensation to
Professional Persons in these Chapter 11 Cases, as the same may be due and payable, and
such payments shall not reduce the Carve-Out Amount.

(c) Upon the closing of the DIP Facility (the “Closing”), the Debtors shall
deposit in a segregated non-interest bearing account (the “Carve-Out Reserve”) the

following amounts: (i) the Post Trigger Date Carve-Out Amount; and (ii) an additional

£1920. NOLAAOOS5060 1 19
TTL IT: VW Oa-y
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 21 of 52

$1,000,000 for payment of pre-Carve-Out Trigger Date fees and expenses of Professional
Persons as set forth in paragraph 6(a)(iii). Upon the closing of any sale or other transaction

(i) upon which @

 

Evercore Fees are earned and payable, the Debtors shall either-pay-such-fee-at-the

consummation-of the applicable-sale-or-deposit or segregate cash in an amount equal to

such-feethe Evercore Fees in the Completion Fee Carve-Out Reserve and (ii) the Debtors
shall segregate cash into the Carve-Out Reserve in an amount equal to the Carve-Out
Amount at the time of such closing less any amounts already in the Carve-Out Reserve._No
fees shall be paid to Evercore or any other professional retained in these cases by the

Debtors or the Committee absent order of this Court approving a fee application on notice

except as otherwise expressly provided in any order this Court may enter regarding interim

compensation procedures.

(d) The Carve-Out Reserve and Completion Fee Carve-Out Reserve shall be
held in a segregated non-interest bearing account maintained by the DIP Agent in trust to
pay the Professional Fees and other obligations benefiting fremincluded_in the Carve-Out,
and the Carve-Out Reserve and Completion Fee Carve-Out Reserve shall be available only
to satisfy such obligations benefiting from the Carve-Out until paid in full; provided that
payment of any Evercore Fees or any other completion, sale or divestiture fees from the
Carve-Out Reserve (other than from the Completion Fee Carve-Out Reserve) shall be
subject and subordinate, and junior to payment of all other Professional Fees from the
Carve-Out Reserve. The DIP Agent shall allow funds in the Carve-Out Reserve and

Completion Fee Carve-Out Reserve to be released to pay obligations payable from the

£4239-004-W.00559623 20
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 22 of 52

Carve-Out Reserve and Completion Fee Carve-Out Reserve, respectively, upon written
instruction from the Debtors.

(e) To the extent the Carve-Out Reserve and/or Completion Fee Carve-Out
Reserve have not been reduced to zero after the payment in full of all obligations payable
from the Carve-Out Reserve or Completion Fee Carve-Out Reserve, respectively, they
shall be used to pay the DIP Agent for the benefit of the DIP Secured Parties until the DIP
Obligations have been indefeasibly paid in full in cash and all DIP Commitments have
been terminated. Notwithstanding anything to the contrary herein, the Prepetition Agent
and the DIP Agent, each on behalf of itself and the relevant secured parties, (y) shall not
sweep or foreclose on the Carve-Out Reserve or Completion Fee Carve-Out Reserve and
(z) shall have a security interest upon any residual interests in the Carve-Out Reserve
and/or Completion Fee Carve-Out Reserve, respectively, available following satisfaction
in cash in full of all obligations benefitting fromincluded in the Carve-Out, and the priority
of such liens on the residuals shall be consistent with this Interim Order. Further,
notwithstanding anything to the contrary herein, (A) the failure of the Carve-Out Reserve
to satisfy in full the allowed Professional Fees shall not affect the priority of the Carve-Out
and (B) in no way shall the Carve-Out, the Post Trigger Date Carve-Out Amount, the
Carve-Out Reserve or Completion Fee Carve-Out Reserve, or any of the foregoing be
construed as a cap or limitation on the amount of the allowed Professional Fees due and
payable by the Debtors.

(f) Notwithstanding anything to the contrary herein or in the DIP Documents,
the Carve-Out shall be senior to, the DIP Superpriority Claims, the DIP Liens, the 507(b)

Claims, the Adequate Protection Liens, the Prepetition Liens, and all other liens and claims

£1930 004 -117100559624 21
14239004 -W 2-4
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 23 of 52

granted under this Interim Order, the DIP Documents, or otherwise securing or in respect

of the DIP Obligations or the Adequate Protection Obligations.

7. No Direct Obligation to Pay Allowed Professional Fees. Nothing in this Interim
Order or otherwise shall be construed to obligate the Prepetition Secured Parties or the DIP
Secured Parties, in any way, to pay compensation to, or to reimburse expenses of, any Professional
Person or to guarantee that the Debtors have sufficient funds to pay such compensation or
reimbursement.

8. DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,
all of the DIP Obligations shall constitute allowed superpriority administrative expense claims

against the Loan Parties (without the need to file any proof of claim) with priority over any and all

administrative expense claims, priority claims and unsecured claims against the Loan Parties, now

existing or hereafter arising, of any kind whatsoever_specified in sections 503(b) and/or 507(b) of

the Bankruptcy Code, including, without limitation, all administrative expenses or other claims
arising under section 105, 326;-328, 330, 331, 365, 503(b), 507(a) (other than 507(a)(1)), 507(b),
726, 1113, or 1114 of the Bankruptcy Code (including the Adequate Protection Obligations),
whether or not such expenses or claims may become secured by a judgment lien or other
non-consensual lien, levy, or attachment, which allowed claims (the “DIP Superpriority
Claims”) shall for purposes of section 1129(a)(9)(A) of the Bankruptcy Code be considered
administrative expenses allowed under section 503(b) of the Bankruptcy Code, and which DIP
Superpriority Claims shall be payable from and have recourse to all prepetition and post-petition
property of the Loan Parties and all proceeds thereof (excluding the Loan Parties’ claims and
causes of action under sections 502(d), 506(c), 544, 545, 547, 548, 550, and 553 of the Bankruptcy

Code and under any applicable state Uniform Voidable Transactions Act, Uniform Fraudulent

£4239.004-W0055962,} 22
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 24 of 52

Transfer Act, Uniform Fraudulent Conveyance Act and similar statutes or common law,-and-any
commercialtort-claims (collectively, the “Avoidance Actions”, which, for the avoidance of doubt,
excludes Debtors’ claims and causes of action under section 549 of the Bankruptcy Code or similar
state or other applicable law and the proceeds of each of the foregoing), but including, subject to
and effective upon entry of the Final Order, any proceeds or property recovered, unencumbered or
otherwise from Avoidance Actions, whether by judgment, settlement, or otherwise (“Avoidance
Proceeds”), subject to the Carve-Out. The DIP Superpriority Claims shall be entitled to the full
protection of section 364(e) of the Bankruptcy Code in the event that this Interim Order or any
provision hereof is vacated, reversed, or modified, on appeal or otherwise. The DIP Superpriority
Claims shall be pari passu in right of payment with one another and senior to the Adequate
Protection Claims; provided that the DIP Superpriority Claims in respect of the DIP Roll-Up
Loans shall be subject and subordinate to the DIP Superpriority Claims in respect of the DIP Term
Loans.

9. DIP Liens. As security for the DIP Obligations, effective and perfected upon the
date of the Petition Date and without the necessity of the execution, recordation or filing of
mortgages, security agreements, control agreements, pledge agreements, financing statements,
notations on certificates of title for titled goods or other similar documents, or the possession or
control by the DIP Agent of, or over, any and all tangible and intangible prepetition and
post-petition property of the Loan Parties, whether existing on the Petition Date or thereafter
acquired including, without limitation, any and all cash of the Loan Parties (whether maintained
with the DIP Agent or otherwise, except for the Carve-Out Reserve) and any investment of such
cash, inventory, accounts receivable, other rights to payment whether arising before or after the

Petition Date, contracts, properties, plants, fixtures, machinery, equipment, general intangibles,

H239.004 W080. 59624 23
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 25 of 52

documents, instruments, securities, chattel paper, interests in leaseholds, real properties, deposit
accounts, patents, copyrights, trademarks, trade names, the proceeds of any and all commercial
tort claims of the Debtors of any kind or nature, including, but not limited to, proceeds of claims
and commercial tort claims against ETC Northeast Pipeline LLC and its affiliates, any claim or
rights under section 549 of the Bankruptcy Code, rights under license agreements and other
intellectual property, letter-of-credit rights, investment property and support obligations, all books
and records pertaining to the property described in this paragraph, all property of the Loan Parties
held by any DIP Secured Party, all other goods (including but not limited to fixtures) and personal
property of the Loan Parties, whether tangible or intangible and wherever located, Avoidance
Proceeds (feHewingsubject to and effective upon entry of the Final Order), capital stock of
subsidiaries, wherever located, and, to the extent not covered by the foregoing, all other assets or
property of the Debtors, whether tangible, intangible, real, personal or mixed, and the proceeds,
products, rents, and profits of the foregoing, whether arising under section 552(b) of the
Bankruptcy Code or otherwise, of all the foregoing, in each case other than the Avoidance Actions,
but including, subject to and effective upon entry of the Final Order, any Avoidance Proceeds
(collectively, the “DIP Collateral’), the following security interests and liens are hereby granted
to the DIP Agent for its own benefit and the benefit of the DIP Lenders (all such liens and security
interests granted to the DIP Agent, for its benefit and for the benefit of the DIP Lenders, pursuant
to this Interim Order and the DIP Documents, the “DIP Liens”):
(a) First Priority Lien on Unencumbered Property. Pursuant to section
364(c)(2) of the Bankruptcy Code, a valid, binding, continuing, enforceable, fully
perfected first priority senior security interest in and lien upon DIP Collateral, that, on or as

of the Petition Date, is not subject to a valid, perfected, and non-avoidable lien as of the

£4239.004-W00559624 24
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 26 of 52

Petition Date or perfected subsequent to the Petition Date as permitted by Section 546(b) of
the Bankruptcy Code (collectively, “Unencumbered Property”), including, but not

limited to Avoidance Proceeds, subject to and effective upon entry of the Final Order.

 

(b) Priming Liens. Pursuant to section 364(d)(1) of the Bankruptcy Code, a
valid, binding, continuing, enforceable, fully perfected first priority priming security
interest in and lien upon all DIP Collateral (wherever located and the proceeds, products,
rents and profits thereof), subject and subordinate only to the Permitted Prior Liens, but
senior in all respects to the Prepetition Liens, Adequate Protection Liens and all other liens
that are not Permitted Prior Liens (any such liens primed pursuant to this clause (b), the
“Primed Liens”);

(c) Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the
Bankruptcy Code, a valid, binding, continuing, enforceable, fully perfected security
interest in and lien upon all DIP Collateral immediately junior to Permitted Prior Liens.

(d) Liens Senior to Certain Other Liens. The DIP Liens shall not be (i) subject
or subordinate to (A) any lien or security interest that is avoided and preserved for the
benefit of the Loan Parties and their estates under section 551 of the Bankruptcy Code, (B)
unless otherwise provided for in the DIP Documents or in this Interim Order, any liens or
security interests arising after the Petition Date, including, without limitation, but subject
to. and effective upon entry of Final Order, any liens or security interests granted in favor of
any federal, state, municipal, or other governmental unit (including any regulatory body),
commission, board, or court for any liability of the Loan Parties, or (C) any intercompany

or affiliate liens or security interests of the Loan Parties or (ii) subordinated to or made pari

4239-004 W0955962-4 25
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 27 of 52

passu with any other lien or security interest under section 363 or 364 of the Bankruptcy
Code granted after the date hereof.

(e) Relative Priority of DIP Liens. Notwithstanding anything to the contrary
herein, the DIP Liens in respect of the DIP Roll-Up Loans shall be subject and subordinate
to the DIP Liens in respect of the DIP Term Loans in all respects.

(f) For the avoidance of doubt, any DIP Liens on DIP Collateral relating to real
property of the Debtors granted pursuant to this paragraph 9 shall include, for the ratable
benefit of the related DIP Secured Parties, in each case to the extent constituting DIP
Collateral, all of each Debtor’s right, title and interest now or hereafter acquired in and to
all land, together with the buildings, structure, and other improvements thereon, now or
hereafter owned by any Debtor, including all easements, rights-of-way, and similar rights
relating thereto and all leases, tenancies, and occupancies thereof, and (ai) all goods,
accounts, inventory, general intangibles, instruments, documents, contract rights and
chattel paper, (bii) all reserves, escrows or impounds and all deposit accounts maintained
by each Debtor with respect to such real estate, (e)iii) other than Permitted Prior Liens, all
leases, licenses, concessions, occupancy agreements or other agreements (written or oral,
now or at any time in effect) which grant to any person a possessory interest in, or the right
to use, all or any part of such real estate, together with all related security and other
deposits, (diy) all of the rents, revenues, royalties, income proceeds, profits, accounts
receivable, security and other types of deposits, and other benefits paid or payable by
parties to the leases for using, leasing, licensing possessing, operating from, residing in,
selling or otherwise enjoying such real estate, (ey) all other agreements, such as

construction contracts, architects’ agreements, engineers’ contracts, utility contracts,

£4239-904-W60559624 26
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 28 of 52

maintenance agreements, management agreements, service contracts, listing agreements,
guaranties, warranties, permits, licenses, certificates and entitlements in any way relating
to the construction, use, occupancy, operation, maintenance, enjoyment or ownership of
such real estate, (fvi) all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages, and appurtenances appertaining to the foregoing, (gvii) all
property tax refunds payable with respect to such real estate, (hviil) all accessions,
replacements and substitutions for any of the foregoing and all proceeds thereof, (4ix) all
insurance policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by each Debtor as an insured party,
and (jx) all awards, damages, remunerations, reimbursements, settlements or
compensation heretofore made or hereafter to be made to any Debtor by any governmental
authority pertaining to any condemnation or other taking (or any purchase in lieu thereof)
of all or any such real estate.
10. Maintenance of Letters of Credit. UperSubject to and effective upon entry of the
Final Order, the Prepetition Letters of Credit shall be deemed to have been cancelled and reissued
as DIP Letters of Credit in their full undrawn amounts and without modification of the terms of the
Prepetition Letters of Credit other than their deemed issuance as DIP Letters of Credit.
11. Automatic Stay.

(a) The automatic stay provisions of section 362 of the Bankruptcy Code are
hereby modified to the extent necessary to permit the DIP Secured Parties to enforce all of
their rights under the DIP Documents and (i) immediately upon the occurrence of an Event
of Default, to declare (A) the termination, reduction, or restriction of any further DIP

Commitment to the extent any such DIP Commitment remains and (B) all applicable DIP

239-004 W/69559624 27
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 29 of 52

Obligations to be immediately due and payable, without presentment, demand, protest, or
other notice of any kind, all of which are expressly waived by the Loan Parties, and (ii)
unless the Court orders otherwise during the Remedies Notice Period (as defined below),
upon the occurrence of an Event of Default and the giving by the DIP Agent of five
business days’ prior written notice (which shall run concurrently with any notice required
to be provided under the DIP Documents) (the “Remedies Notice Period”) delivered by
email to the Debtors’ lead restructuring counsel (with a copy_by email to the Committee, if
any, and the U.S. Trustee) (the “Remedies Notice”), (A) to withdraw consent to the Loan
Parties’ continued use of any Cash Collateral and/or (B) to exercise all other rights and
remedies provided for in the DIP Documents and under applicable law; provided that,
during the Remedies Notice Period, the Loan Parties shall be permitted to continue to use

Cash Collateral in the ordinary course of business (subject to the Approved Budget) and

may request an expedited hearing before the Court-selelyte-determine-whether an-Event of

 

After delivery of the Remedies Notice and during and after the Remedies Notice Period,

any payments proposed to be made by the Debtors in accordance with the Approved
Budget shall be subject to prior review by the DIP Agent and its professionals and the DIP
Agent may object to any proposed payment solely on the grounds that such payment is not
in the ordinary course of business and is not included in the Approved Budget.

(b) No rights, protections, or remedies of the DIP Secured Parties granted by
the provisions of this Interim Order or the DIP Documents shall be limited, modified, or
impaired in any way by (i) any actual or purported withdrawal of the consent of any party

to the Loan Parties’ authority to continue to use Cash Collateral, (ii) any actual or

{4239-06-1 W-0955962-4 28
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 30 of 52

purported termination of the Loan Parties’ authority to continue to use Cash Collateral, or

(iii) the terms of any other order or stipulation related to the Loan Parties’ continued use of

Cash Collateral or the provision of adequate protection to any party.

12. Payment of DIP Agent Fees and Expenses. The Loan Parties shall make current
cash payments of the reasonable and documented prepetition and post-petition fees and expenses
incurred by the DIP Agent in connection with the Chapter 11 Cases in any manner (limited, in the
case of the advisors to the DIP Agent, to Huron Consulting Group Inc., Hunton Andrews Kurth
LLP, and Connolly Gallagher LLP and including the allocated costs (with no profit margin) of the

DIP Agent’s internal counsel in connection with the Chapter 11 Cases) promptly upon receipt of

 

invoices therefor, which payments
afterthe-Petition-Date) shall be made within 10 days (which time period may be extended by the
applicable professional) after the receipt by the Debtors, the Committee, if any, and the U.S.
Trustee (the “Review Period”) of invoices therefor (the “Invoiced Fees”) and without the
necessity of filing formal fee applications, including such amounts arising before or after the
Petition Date. The invoices for such Invoiced Fees shall include a list of professionals who

worked on the matter, their hourly rate (if such professionals bill at an hourly rate), the number of

hours each professional billed (except for financial advisors compensated on other than an hourly
basis) and, with respect to the invoices of law firms, the year of law school graduation for each
attorney, as well as a summary description of services provided and the aggregatea list of expenses

incurred by the applicable professional firmsprevided_Such Invoiced Fees shall not be required to

contain detailed time entries of any professional, provided, however, that the U.S. Trustee reserves

 

the right to seek copies of invoices containing such detailed time entries; provided further,

however, that any sueh-inveice-DInvoiced Fees may be-imited-and/or redacted to protect

£4239-004-W00559624 29
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 31 of 52

privileged, confidential, or proprietary information-and-Gi)-shall-net-be-required-to-contain

 

U.S. Trustee reserves his right to seek to obtain unredacted copies of such invoices. The Debtors,

the Committee, if any, and the U.S. Trustee may object to any portion of the Invoiced Fees (the
“Disputed Invoiced Fees’) within the Review Period by filing with the Court a motion or other
pleading setting forth the specific objections to the Disputed Invoiced Fees in reasonable narrative
detail and the bases for such objections; provided that payment of any undisputed portion of
Invoiced Fees shall not be delayed based on any objections thereto.

13. Limitation on Charging Expenses Against Collateral. Subject only to and effective
upon entry of the Final Order, except to the extent of the Carve-Out, no costs or expenses of
administration of the Chapter 11 Cases or any future proceeding that may result therefrom,
including liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall be
charged against or recovered from the DIP Collateral (including Cash Collateral) or the Prepetition
Collateral pursuant to section 506(c) of the Bankruptcy Code or any similar principle of law,
without the prior written consent of the DIP Agent or the Prepetition Agent, and no such consent
shall be implied from any other action, inaction, or acquiescence by the DIP Secured Parties or the
Prepetition Secured Parties, and nothing contained in this Interim Order shall be deemed to be a
consent by the DIP Secured Parties or the Prepetition Secured Parties to any charge, lien,
assessment, or claim against the DIP Collateral or Prepetition Collateral under section 506(c) of

the Bankruptcy Code or otherwise.

{4239-601-W09559624 30
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 32 of 52

14. Payments Free and Clear. Any and all payments or proceeds remitted to the DIP
Agent on behalf of the DIP Secured Parties pursuant to the provisions of this Interim Order or the
DIP Documents shall be received free and clear of any claim, charge, assessment, or other liability,
including, without limitation, and subject to_and effective upon entry of the Final Order, any such
claim or charge arising out of or based on, directly or indirectly, section 506(c) of the Bankruptcy
Code (whether asserted or assessed by, through, or on behalf of the Debtors) or 552(b) of the
Bankruptcy Code.

15. Use of Cash Collateral. The Debtors are hereby authorized, subject to the
Approved Budget and the terms and conditions of this Interim Order, to use all Cash Collateral.

16. Adequate Protection of Prepetition Secured Parties. Until entry of a Final Order
approving the DIP Roll-Up Loans, the Prepetition Secured Parties are entitled, pursuant to sections
361, 362, 363(e), 364(d)(1), and 507(b) of the Bankruptcy Code, to adequate protection of their
respective interests in the Prepetition Collateral, for and equal in amount to the aggregate
diminution in the value of the Prepetition Secured Parties’ prepetition security interests in the
Prepetition Collateral from and after the Petition Date, if any, for any reason provided for under the
Bankruptcy Code, including, but not limited to, the Debtors’ use, sale or lease of Cash Collateral
and other Prepetition Collateral, the imposition of the automatic stay and/or the Carve-Out (the
“Adequate Protection Claims”). In consideration of the foregoing, the Prepetition Secured
Parties are hereby granted the following (collectively, the “Adequate Protection Obligations”):

(a) Adequate Protection Liens. Until entry of a Final Order approving the DIP
Roll-Up Loans, the Prepetition Agent (for itself and for the benefit of the Prepetition
Lenders) is hereby granted (effective and perfected upon the Petition Date and without the

necessity of the execution of any mortgages, security agreements, pledge agreements,

£19390 0OLAVODS5962 1 3]
tt > ta Oat
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 33 of 52

financing statements, or other agreements), in the amount of its respective Adequate
Protection Claim, a valid, perfected replacement security interest in and lien upon (the
“Adequate Protection Liens”) the DIP Collateral (including, without limitation, subject
to_and effective upon entry of the Final Order, the Avoidance Proceeds), which Adequate
Protection Liens shall secure the Adequate Protection Claims, and subject and subordinate
only to the Carve-Out, the DIP Liens, and the Permitted Prior Liens.

(b) 507(b) Claims. Until entry of a Final Order approving the DIP Roll-Up
Loans, the Prepetition Agent is hereby granted an allowed superpriority administrative
expense claim as provided for in section 507(b) of the Bankruptcy Code in the amount of

its Adequate Protection Claims with, except as set forth in this Interim Order, priority in

payment over any and all administrative expensesexpense claims, priority claims and
unsecured claims against the Debtors and their estates, now existing or hereafter arising, of

the kind specified or ordered pursuantte-any-previsienin section 507(b) of the Bankruptcy

Code, including but not limited to claims specified in sections 105, 328, 330, 331, 365,
503(b), 507(a)(other than section 507(a)(1)), 507(b), 1113 and 1114 (the “507(b)
Claims”), which 507(b) Claims (subject to DIP Liens and DIP Superpriority Claims) shall
have recourse to and be payable from all of the DIP Collateral (including, without
limitation, subject to and effective upon entry of the Final Order, the Avoidance Proceeds).
The 507(b) Claims shall be subject and subordinate-enly to the Carve-Out, the DIP
Superpriority Claims, the DIP Liens, and the Permitted Prior Liens. Except to the extent
expressly set forth in this Interim Order or the DIP Credit Agreement, the Prepetition
Secured Parties shall not receive or retain any payments, property or other amounts in

respect of the 507(b) Claims unless and until the DIP Obligations (other than contingent

{4239-004 W0055962-4 32
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 34 of 52

indemnification obligations as to which no claim has been asserted) and the DIP
Superpriority Claims have indefeasibly been paid in cash in full and all DIP Commitments
have been terminated.

(c) Adequate Protection Cash Payments. Until entry of a Final Order
approving the DIP Roll-Up Loans, and in each case subject to reallocation or
recharacterization as payment of principal under section 506(a) and (b) of the Bankruptcy
Code as may be ordered by the Court in connection with a timely and successful Challenge
pursuant to paragraph 20 or 21 below, until the indefeasible discharge of the Prepetition
Secured Debt, the Prepetition Agent, for the benefit of the Prepetition Secured Parties,
shall receive current payment in cash on the last business day of each month in an amount
equal to the sum of all post-petition unpaid interest accruing on all outstanding principal,
interest, fees, and other amounts owing under the applicable Prepetition Secured Debt (as
of the Petition Date), in each case at the applicable default rate (the payments in this
subparagraph (c), the “Adequate Protection Payments”).

(d) Prepetition Secured Parties Fees and Expenses. The Loan Parties shall
make current cash payments of the reasonable and documented prepetition and
post-petition fees and expenses incurred by the Prepetition Agent in connection with the
Chapter 11 Cases in any manner (limited, in the case of the advisors to the Prepetition
Secured Parties, to Huron Consulting Group Inc., Hunton Andrews Kurth LLP, and

Connolly Gallagher LLP, and including the allocated costs (with no profit margin) of the

 

Prepetition Lenders’ internal counsel in connection with the Chapter 11 Cases) promptly

upon receipt of invoices therefor, which payments (te-the-extent for fees,-expenses,and
disbursements incurred-after-the Petition Date) shall be made in accordance with the

£1229.001.-U9055962..1 33
ct : TH eet
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 35 of 52

procedures set forth in paragraph 12 hereof with respect to payment of the fees and
expenses of the DIP Agent.

All Adequate Protection Liens and 507(b) Claims granted by this Interim

   
 

the underlying Prepetition Liens or Prepetition Claims of the Prepetition Secured Parties

are successfully challenged pursuant to paragraph 20 of this Interim Order.

17. Reservation of Rights of Prepetition Secured Parties. Under the circumstances and
given that the above-described adequate protection is consistent with the Bankruptcy Code,
including section 506(b) thereof, the Court finds that the adequate protection provided herein is
reasonable and sufficient to protect the interests of the Prepetition Secured Parties; provided that
any of the Prepetition Secured Parties may request further or different adequate protection, and the
Debtors or any other party may contest any such request.

18. Perfection of DIP Liens and Adequate Protection Liens.

(a) The DIP Agent, the DIP Lenders and the Prepetition Secured Parties are
hereby authorized, but not required, to file or record (and to execute in the name of the

Loan Parties, as their true and lawful attorneys, with full power of substitution, to the

maximum extent permitted by law) financing statements, trademark filings, copyright

filings, mortgages, notices of lien or similar instruments in any jurisdiction, or take
possession of or control over cash or securities, or take any other action in order to validate
and perfect the liens and security interests granted to them hereunder. Whether or not the

DIP Agent, on behalf of the DIP Secured Parties, or the Prepetition Secured Parties shall, in

their sole discretion, choose to file such financing statements, trademark filings, copyright

filings, mortgages, notices of lien or similar instruments, or take possession of or control

239-001-W.0955962-} 34
 

Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 36 of 52

over any cash or securities, or otherwise confirm perfection of the liens and security
interests granted to them hereunder, such liens and security interests shall be deemed valid,
perfected, allowed, enforceable, non-avoidable, and not subject to challenge, dispute, or
subordination, at the time and on the date of entry of this Interim Order. Upon the request
of the DIP Agent, each of the Prepetition Secured Parties and the Loan Parties, without any
further consent of any party, is authorized (in the case of the Loan Parties) and directed (in
the case of the Prepetition Secured Parties) to take, execute, deliver and file such
instruments (in each case, without representation or warranty of any kind) to enable the
DIP Agent to further validate, perfect, preserve, and enforce the DIP Liens. All such
documents shall be deemed to have been recorded and filed as of the Petition Date.

(b) This Interim Order shall be sufficient and conclusive evidence of the
validity, perfection, and priority of all liens granted herein, including the DIP Liens and the
Adequate Protection Liens, without the necessity of filing or recording financing
statements, intellectual property filings, mortgages, notices of lien or similar instruments in
any jurisdiction, taking possession of or control over cash, deposit accounts, securities, or
other assets, or the taking of any other action (including, for the avoidance of doubt,
entering into any deposit account control agreement, customs broker agreement or freight
forwarding agreement) to validate or perfect (in accordance with applicable
non-bankruptcy law) the DIP Liens and the Adequate Protection Liens, or to entitle the DIP
Secured Parties to the priorities granted herein. Notwithstanding the foregoing, a certified
copy of this Interim Order may, in the discretion of the DIP Agent, be filed with or
recorded in filing or recording offices in addition to or in lieu of such financing statements,

mortgages, notices of lien or similar instruments, and all filing offices are hereby

44239.004 W-0055962 35
 

Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 37 of 52

authorized-and-direeted to accept such certified copy of this Interim Order for filing and/or
recording, as applicable. The automatic stay of section 362(a) of the Bankruptcy Code
shall be modified to the extent necessary to permit the DIP Agent and Prepetition Secured
Parties to take all actions, as applicable, referenced in this subparagraph (b) and the
immediately preceding subparagraph (a).

19. Preservation of Rights Granted Under This Interim Order.

(a) Other than the Carve-Out, Permitted Prior Liens and other claims and liens
expressly granted by this Interim Order, no claim or lien having a priority superior to or
that is pari passu with those granted by this Interim Order to the DIP Secured Parties or the
Prepetition Secured Parties, respectively, shall be permitted while any of the DIP
Obligations or the Adequate Protection Obligations remain outstanding, and, except as
otherwise expressly provided in this Interim Order, the DIP Liens and the Adequate
Protection Liens shall not be (i) subject or junior to any lien or security interest that is
avoided and preserved for the benefit of the Loan Parties’ estates under section 551 of the
Bankruptcy Code, (ii) subordinated to or made pari passu with any other lien or security
interest, whether under section 364(d) of the Bankruptcy Code or otherwise, (iii)
subordinated to or made pari passu with any liens arising after the Petition Date, including,
without limitation, subject to and effective upon entry of the Final Order, any liens or
security interests granted in favor of any federal, state, municipal, or other domestic or
foreign governmental unit (including any regulatory body), commission, board, or court
for any liability of the Loan Parties, or (iv) subject or junior to any intercompany or

affiliate liens or security interests of the Loan Parties.

£4239-004-W0055962-4 36
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 38 of 52

(b) Notwithstanding any order that may be entered converting any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code or dismissing any of
the Chapter 11 Cases under section 1112 of the Bankruptcy Code or that otherwise is at any
time entered, (i) the DIP Superpriority Claims, the 507(b) Claims, the DIP Liens, and the
Adequate Protection Liens shall continue in full force and effect and shall maintain their
priorities as provided in this Interim Order until all DIP Obligations and Adequate
Protection Obligations shall have been indefeasibly paid in full in cash (and such DIP
Superpriority Claims, 507(b) Claims, DIP Liens, and Adequate Protection Liens shall,
notwithstanding such dismissal or conversion, remain binding on all parties in interest), (ii)
the other rights granted by this Interim Order shall not be affected, and (iii) the Court shall
retain jurisdiction, netwithstanding such dismissalfor the purposes of enforcing the
claims, liens and security interests referred to in this paragraph 19 and otherwise in this
Interim Order.

(c) If any or all of the provisions of this Interim Order are hereafter reversed,
modified, vacated, or stayed, such reversal, modification, vacatur, or stay shall not affect
(i) the validity, priority or enforceability of any DIP Obligations or Adequate Protection
Obligations incurred prior to the actual receipt of written notice by the DIP Agent or the
Prepetition Agent, as applicable, of the effective date of such reversal, modification,
vacatur, or stay or (ii) the validity, priority, or enforceability of the DIP Liens or the
Adequate Protection Liens. Notwithstanding any such reversal, modification, vacatur, or
stay of any use of Cash Collateral, any DIP Obligations or any Adequate Protection
Obligations incurred by the Loan Parties to the DIP Secured Parties or the Prepetition

Secured Parties, as the case may be, prior to the actual receipt of written notice by the DIP

£1239_904-W0055962-} 37
44239-004-W0055962-4
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 39 of 52

Agent or the Prepetition Agent, as applicable, of the effective date of such reversal,
modification, vacatur, or stay shall be governed in all respects by the original provisions of
this Interim Order, and the DIP Secured Parties and the Prepetition Secured Parties shall be
entitled to all the rights, remedies, privileges and benefits granted in section 364(e) of the
Bankruptcy Code, this Interim Order and the DIP Documents.

(d) Except as expressly provided in this Interim Order or in the DIP
Documents, the DIP Obligations, the DIP Liens, the DIP Superpriority Claims, the 507(b)
Claims, the Adequate Protection Liens, and the Adequate Protection Obligations and all
other rights and remedies of the DIP Agent, the DIP Lenders and the Prepetition Secured
Parties granted by the provisions of this Interim Order and the DIP Documents shall
survive, and shall not be modified, impaired, or discharged by the entry of an order (i)
converting any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
dismissing any of the Chapter 11 Cases, terminating the joint administration of the Chapter
11 Cases or by any other act or omission, (ii) approving the sale of any DIP Collateral
pursuant to section 363(b) of the Bankruptcy Code (except to the extent permitted by the
DIP Documents), or (iii) confirming a chapter 11 plan in any of the Chapter 11 Cases and,
pursuant to section 1141(d)(4) of the Bankruptcy Code, the Loan Parties have waived any
discharge as to any remaining DIP Obligations or Adequate Protection Obligations. The
terms and provisions of this Interim Order and the DIP Documents shall continue in the
Chapter 11 Cases, in any successor cases if the Chapter 11 Cases cease to be jointly
administered and in any superseding chapter 7 cases under the Bankruptcy Code, and the
DIP Obligations, the DIP Liens, the DIP Superpriority Claims, the 507(b) Claims, the

Adequate Protection Liens, and the Adequate Protection Obligations and all other rights

£4239-004-W00559623 38
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 40 of 52

and remedies of the DIP Secured Parties and the Prepetition Secured Parties granted by the
provisions of this Interim Order and the DIP Documents shall continue in full force and
effect until the DIP Obligations are indefeasibly paid in full in cash, as set forth herein and
in the DIP Documents, and the Commitments have been terminated.

20. Effect of Stipulations on Third Parties.

(a) The Debtors’ stipulations, admissions, agreements and releases contained
in this Interim Order (other than releases with respect to the DIP Secured Party Releasees,
which releases are binding upon all parties upon entry of this Interim Order) shall be
binding upon (i) the Debtors and their estates, in all circumstances and for all purposes and
(ii) all other parties in interest, including, without limitation, any statutory or non-statutory
committees appointed or formed in the Chapter 11 Cases (including a Committee, if any)
and any other person or entity acting or seeking to act on behalf of the Debtors’ estates,
including any chapter 7 or chapter 11 trustee or examiner appointed or elected for any of
the Debtors, in all circumstances and for all purposes unless (A) such committee or any
other party in interest (subject in all respects to any agreement or applicable law that may
limit or affect such entity’s right or ability to do so), in each case, with standing granted by
the Court, has timely filed an adversary proceeding (subject to the limitations contained
herein, including, inter alia, in this paragraph 20) (1) objecting to or challenging the
amount, validity, perfection, enforceability, priority, or extent of the Prepetition Secured
Debt or the Prepetition Liens or (2) otherwise asserting or prosecuting any action for
preferences, fraudulent transfers or conveyances, other avoidance power claims or any
other claims, counterclaims or causes of action, objections, contests, or defenses

(collectively, a “Challenge”) against the Prepetition Secured Parties or their respective

{4239.004-W90559624 39
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 41 of 52

subsidiaries, affiliates, officers, directors, managers, principals, employees, agents,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals and their respective successors and assigns thereof,
in each case in their respective capacity as such (each, a “Representative” and,
collectively, the “Representatives”) in connection with matters related to any claims of
the Debtors against the Prepetition Secured Parties, the Prepetition Loan Documents, the
Prepetition Secured Debt, the Prepetition Liens, the Prepetition Collateral, or otherwise,
provided that all pleadings filed in connection with a Challenge shall set forth the basis for
such challenge or claim, (B) such Challenge has been filed prior to the latest of (1) (Y)
with respect to parties in interest (other than a Committee), 75 calendar days after entry of
this Interim Order and (Z) with respect to a Committee, if any, 60 calendar days after the
appointment of the Committee, (2) any such later date as has been agreed to, in writing, by
the Prepetition Agent, and (3) any such later date as has been ordered by the Court for
cause upon a motion filed and served within any applicable time period set forth in this
paragraph 20 (the time period established by the foregoing clauses (1) through (3), the
“Challenge Period”), provided, however, that if any of the Debtors’ cases convert to.a
Chapter 7, or if a Chapter 11 trustee is appointed, prior to the expiration of the Challenge
Period, the Challenge Period shall be extended for the Chapter 7 or Chapter 1] trustee to 40
days after their appointment; and (C) there is a final non-appealable order sustaining such
Challenge in favor of the plaintiff in such timely filed adversary proceeding or contested

matter. Any Challenge not so specified and filed prior to the expiration of the Challenge

Period shall be deemed forever, waived, released, and barred. Ferthe-aveidance- of doubt,

 

£4239 061 W9055962.4 40
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 42 of 52

 

(b) — Ifno such Challenge is filed during the Challenge Period or the Court does

not rule in favor of the plaintiff in any such proceeding, then (i) the Debtors’ stipulations,
admissions, agreements, and releases contained in this Interim Order shall be binding on all
parties in interest, including, without limitation, the Committee, if any, (ii) the obligations
of the Loan Parties under the Prepetition Loan Documents, including the Prepetition
Secured Debt, shall constitute allowed claims not subject to defense, claim, counterclaim,
recharacterization, subordination, offset, or avoidance, for all purposes in the Chapter 11
Cases, and any subsequent chapter 7 case(s), (iii) the Prepetition Liens shall be deemed to
have been, as of the Petition Date, legal, valid, binding, perfected, security interests and
liens, not subject to recharacterization, subordination, avoidance, or other defense, (iv) the
Prepetition Secured Debt and the Prepetition Liens shall not be subject to any other or
further claim or challenge by a Committee, if any, any non-statutory committees appointed
or formed in the Chapter 11 Cases, any trustee or examiner with enlarged powers appointed
or elected in any of the Chapter 11 Cases or any subsequent chapter 7 case of the Debtors or
any other party in interest acting or seeking to act on behalf of the Debtors’ estates, and (v)
any defenses, claims, causes of action, counterclaims, and offsets by a Committee, if any,
any non-statutory committees appointed or formed in the Chapter 11 Cases, or any other
party acting or seeking to act on behalf of the Debtors’ estates, whether arising under the
Bankruptcy Code or otherwise, against any of the Prepetition Secured Parties and their
Representatives arising out of or relating to the any claims of the Debtors against the

Prepetition Secured Parties, the Prepetition Loan Documents or otherwise shall be deemed

£12290 NOL WH0S55962 4 41
TtLar AW y
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 43 of 52

forever waived, released, and barred. If any such Challenge is filed during the Challenge
Period, the stipulations, admissions, agreements, and releases contained in this Interim
Order shall nonetheless remain binding and preclusive (as provided in this subparagraph
(b)) on a Committee, if any, and on any other person or entity, except to the extent that such
stipulations, admissions, agreements, and releases were expressly and successfully
challenged in such Challenge as set forth in a final, non-appealable order of the Court or
any other court of competent jurisdiction. Nothing in this Interim Order vests or confers on
any Person (as defined in the Bankruptcy Code), including a Committee, if any, or any
non-statutory committees appointed or formed in the Chapter 11 Cases, standing or
authority to pursue any claim or cause of action belonging to the Debtors or their estates,
including, without limitation, Challenges with respect to the Prepetition Loan Documents,
the Prepetition Secured Debt or the Prepetition Liens, or claims, counterclaims or causes of
action of the Debtors against any Prepetition Secured Party.

21. Limitation on Use of DIP Financing Proceeds and Collateral. Notwithstanding

anything herein or in any other order entered by the Court to the contrary, no proceeds of the DIP

Facility, DIP Collateral, Prepetition Collateral (including Cash Collateral), or the Carve-Out may

be used (a) for Professional Fees incurred for (i) any litigation or threatened litigation (whether by

contested matter, adversary proceeding, or otherwise, including any investigation in connection

with litigation or threatened litigation) against any of the DIP Agent, the DIP Lenders, or the

Prepetition Secured Parties or for the purpose of objecting to or challenging the validity,

perfection, enforceability, extent, amount or priority of any claim, lien, or security interest held or

asserted by any of the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties or (ii)

asserting any defense, claim, cause of action, counterclaim, or offset with respect to the DIP

£4239.004-W00559624 42
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 44 of 52

Obligations, the Prepetition Secured Debt (including, without limitation, for lender liability or
pursuant to section 105, 510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy Code, applicable
non-bankruptcy law or otherwise), the DIP Liens, or the Prepetition Liens or against any of the
Prepetition Secured Parties or their respective Representatives, (b) to prevent, hinder, or otherwise
delay any of the DIP Agent’s or the Prepetition Secured Parties’ assertion, enforcement, or
realization on the Prepetition Collateral or the DIP Collateral in accordance with the DIP
Documents, the Prepetition Loan Documents or this Interim Order other than to seek a
determination that an Event of Default has not occurred or is not continuing, or in connection with
a remedies hearing, (c) to seek to modify any of the rights granted to the DIP Agent, the DIP
Lenders, or the Prepetition Secured Parties under this Interim Order or under the DIP Documents
or the Prepetition Loan Documents, in each of the foregoing cases without such parties’ prior
written consent, which may be given or withheld by such party in the exercise of its respective sole
discretion, or (d) to pay any amount on account of any claims arising prior to the Petition Date
unless such payments are approved by an order of the Court (including, without limitation,
hereunder); provided that notwithstanding anything to the contrary herein, the Committee, if any,
may use the proceeds of the DIP Collateral (including Cash Collateral), and/or the Carve-Out to
investigate (but not prosecute or initiate the prosecution of, including the preparation of any
complaint or motion on account of) prior to (but not after) the delivery of a Carve-Out Trigger
Notice, (y) the claims and liens of the Prepetition Secured Parties, and (z) potential claims,
counterclaims, causes of action, or defenses against the Prepetition Secured Parties; provided
further that no more than an aggregate of $50,000 of the proceeds of the DIP Collateral (including
Cash Collateral) and/or the Carve-Out may be used by the Committee, if any, in respect of the

investigations set forth in the preceding proviso (the “Investigation Budget”).

£4239-004-9055962.3 43
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 45 of 52

22. Binding Effect; Successors and Assigns. The DIP Documents and the provisions of
this Interim Order, including all findings herein, shall be binding upon all parties in interest in the
Chapter 11 Cases, including, without limitation, the DIP Agent, the DIP Lenders, the Prepetition
Secured Parties, the Committee, if any, any non-statutory committees appointed or formed in the
Chapter 11 Cases, the Debtors, and their respective successors and assigns (including any chapter
7 or chapter 11 trustee hereinafter appointed or elected for the estate of any of the Debtors, an
examiner appointed pursuant to section 1104 of the Bankruptcy Code or any other fiduciary
appointed as a legal representative of any of the Debtors or with respect to the property of the
estate of any of the Debtors) and shall inure to the benefit of the DIP Agent, the DIP Lenders, the
Prepetition Secured Parties, the Debtors, and their respective successors and assigns; provided that
the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties shall have no obligation to
permit the use of the DIP Collateral or Prepetition Collateral (including Cash Collateral) or to
extend any financing to any chapter 7 trustee, chapter 11 trustee, or similar responsible person
appointed for the estates of the Debtors.

23. Limitation of Liability. In determining to make any loan or other extension of credit
under the DIP Credit Agreement, to permit the use of Cash Collateral or in exercising any rights or
remedies as and when permitted pursuant to this Interim Order or the DIP Documents, the DIP
Agent and the DIP Lenders (and the Prepetition Secured Parties in respect of the use of Cash
Collateral) shall not (a) be deemed to be in “contro!” of the operations of the Debtors, (b) owe any
fiduciary duty to the Debtors, their respective creditors, shareholders, or estates, and (c) be deemed
to be acting as a “Responsible Person,” “Owner,” or “Operator” with respect to the operation or
management of the Debtors, so long as the DIP Agent’s and the DIP Lenders’ actions do not

constitute, within the meaning of 42 U.S.C. § 9601(20)(F), actual participation in the management

14239-004-W0055962,} 44
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 46 of 52

or operational affairs of a vessel or facility owned or operated by a Debtor, or otherwise cause
liability to arise to the federal or state government or the status of “responsible person” or
“managing agent” to exist under applicable law (as such terms or similar terms are used in the
United States Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. §§ 9601, et seg., as amended, or any similar federal or state statute).

24.  Inapplicability of Bar Date; Master Proof of Claim. Any order entered by the
Court establishing a bar date for any claims (including, without limitation, administrative claims)
in any of the Chapter 11 Cases or any subsequent chapter 7 case of any of the Debtors shall not
apply to any DIP Secured Party or any Prepetition Secured Party. The DIP Secured Parties and the
Prepetition Secured Parties shall not be required to file proofs of claim or requests for allowance
and payment of administrative expenses authorized by this Interim Order in any of the Chapter 11
Cases or any subsequent chapter 7 case of any of the Debtors. The provisions of this Interim Order,
and, upon the entry thereof, the Final Order, relating to the amount and/or priority of the DIP
Loans, the Prepetition Secured Debt, the Adequate Protection Claims, the Adequate Protection
Liens, any Adequate Protection Obligations pursuant to this Interim Order, the Prepetition Liens,
the DIP Liens, the DIP Superpriority Claims and the Adequate Protection Liens shall constitute a
sufficient and timely filed proof of claim and/or administrative expense request in respect of such
obligations and such secured status. However, in order to facilitate the processing of claims, to
ease the burden upon the Court, and to reduce an unnecessary expense to the Debtors’ estates, the
Prepetition Agent is authorized to, but not required to, file in the Debtors’ lead Chapter 11 Case Jn
re EdgeMarc Energy Holdings, LLC, et al., Case No. 19-1 104, a single, master
proof of claim on behalf of the Prepetition Secured Parties, on account of any and all of their

respective claims arising under the applicable Prepetition Loan Documents and hereunder (each, a

£4239.001 W0055962.3 45

tte
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 47 of 52

“Master Proof of Claim”) applicable against each of the Debtors. Upon the filing of a Master
Proof of Claim, the Prepetition Agent and the Prepetition Secured Parties, and each of their
respective successors and assigns, shall be deemed to have filed a proof of claim in the amount set
forth opposite its name therein in respect of its claims against each of the Debtors of any type or
nature whatsoever with respect to the applicable Prepetition Loan Documents, and the claim of
each Prepetition Secured Party (and each of its respective successors and assigns), named in a
Master Proof of Claim shall be treated as if such entity had filed a separate proof of claim in each
of the Chapter 11 Cases. The Master Proofs of Claim shall not be required to identify whether any
Prepetition Secured Party acquired its claim from another party and the identity of any such party
or to be amended to reflect a change in the holders of the claims set forth therein or a reallocation
among such holders of the claims asserted therein resulting from the transfer of all or any portion
of such claims. Nothing in this Interim Order shall waive the right of any DIP Secured Party or any
Prepetition Secured Party to file its own proof of claim against any of the Debtors. The provisions
of this paragraph 24 and each Master Proof of Claim are intended solely for the purpose of
administrative convenience and shall not affect the right of each Prepetition Secured Party (or its
successors in interest) to vote separately on any plan proposed in the Chapter 11 Cases. The
Master Proofs of Claim shall not be required to attach any instruments, agreements, or other
documents evidencing the obligations owing by each of the Debtors to the applicable Prepetition
Secured Parties, which instruments, agreements, or other documents will be provided upon
reasonable written request to counsel to the Prepetition Agent.

25. Insurance. To the extent that the Prepetition Agent or any Prepetition Lender is
listed as loss payee or additional insured under any of the Borrower’s or Guarantors’ insurance

policies, the DIP Agent is also deemed to be the loss payee or additional insured, as applicable,

$1930.004-W0055962-3 46
£4239.00-+-W 2-4 t
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 48 of 52

under such insurance policies and shall act in that capacity and distribute any proceeds recovered
or received in respect of any such insurance policies, first, to the payment in full of the DIP
Obligations (other than contingent indemnification obligations as to which no claim has been
asserted), and second, to the payment of the applicable Prepetition Secured Debt.

26. Effectiveness. This Interim Order shall constitute findings of fact and conclusions
of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date immediately
upon entry hereof. Notwithstanding Bankruptcy Rule 4001(a)(3), 6004(h), 6006(d), 7062, or
9014, any Local Rule or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order
shall be immediately effective and enforceable upon its entry and there shall be no stay of
execution or effectiveness of this Interim Order.

27. Headings. Section headings used herein are for convenience only and are not to
affect the construction of or to be taken into consideration in interpreting this Interim Order.

28. Payments Held in Trust for the DIP Agent and DIP Lenders. Except as expressly
permitted in this Interim Order or the DIP Documents, in the event that any person or entity
receives any payment on account of a security interest in DIP Collateral, receives any DIP
Collateral or any proceeds of DIP Collateral, or receives any other payment with respect thereto
from any other source prior to indefeasible payment in full in cash of all DIP Obligations under the
DIP Documents, and termination of the Commitments in accordance with the DIP Documents,
such person, or entity shall be deemed to have received, and shall hold, such payment or proceeds
of DIP Collateral in trust for the benefit of the DIP Agent and the DIP Lenders and shall
immediately turn over such proceeds to the DIP Agent, or as otherwise instructed by the Court, for

application in accordance with the DIP Documents and this Interim Order.

£4239-804-W00559623 47
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 49 of 52

29. Disposition of DIP Collateral. Unless the DIP Obligations and the Prepetition
Secured Debt are indefeasibly paid in full, in cash, upon the closing of a sale or other disposition of
the DIP Collateral or Prepetition Collateral, the Debtors shall not sell, transfer, lease, encumber, or
otherwise dispose of any portion of the DIP Collateral or any Prepetition Collateral (or enter into
any binding agreement to do so) (other than (x) the sale of crude oil, natural gas, or other
hydrocarbons in the ordinary course of business, (y) other transactions permitted under the DIP
Documents or (z) transactions for an aggregate consideration of less than $500,000) without the
prior written consent of the DIP Agent and, solely with respect to the Prepetition Collateral, the
Prepetition Agent, in each case such consent not to be unreasonably withheld (and no such consent
shall be implied from any other action, inaction, or acquiescence by any DIP Secured Party or
Prepetition Secured Party or any order of this Court), except as permitted in the DIP Loan
Documents and/or the Prepetition Loan Documents, as applicable, and/or this Interim Order.
Except to the extent otherwise expressly provided in the DIP Loan Documents or this Interim

Order and subject to the Carve-Out, all proceeds from the sale, transfer, lease, encumbrance, or

 

other disposition of any DIP Collateral (other than the sale of crude oil, natural gas, or other
hydrocarbons in the ordinary course of business) shall be remitted to the DIP Agent for application
to the DIP Obligations and then to the Prepetition Secured Debt, in each case, in accordance with
the terms of this Interim Order and the DIP Loan Documents or the Prepetition Loan Documents,
as the case may be.

30. Credit Bidding. The DIP Secured Parties shall have the right to credit bid, in
accordance with the DIP Documents and subject to the Carve-Out, up to the full amount of the DIP
Obligations in any sale of the Prepetition Collateral, in each case pursuant to section 363(k) of the

Bankruptcy Code and subject to any successful Challenge, without the need for further Court order

§4239.001-1110055962-} Ag
141239.004+-WO 24 +
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 50 of 52

authorizing the same and whether any such sale is effectuated through section 363(k) or 1129(b) of

the Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code or

otherwise. Subject to paragraph 20 hereof.and section 363(k) of the Bankruptcy Code, each of the

 

Prepetition Secured Parties shall have the right to credit bid up to the full amount of the applicable
Prepetition Secured Debt. The Debtors shall pay the fees and expenses of the DIP Secured Parties
and Prepetition Secured Parties in connection with any such credit bid, subject to the procedures
set forth in paragraph 12 hereof.

31. No Marshalling. Subject to and effective upon entry of the Final Order, in no event
shall the DIP Secured Parties or the Prepetition Secured Parties be subject to the equitable doctrine
of “marshaling” or any similar doctrine with respect to the DIP Collateral or Prepetition Collateral.
Upon entry of this Interim Order, the DIP Secured Parties and the Prepetition Secured Parties are
entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and subject to
and effective upon entry of the Final Order, the “equities of the case” exception shall not apply.

32. Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003, and 6004,
in each case to the extent applicable, are satisfied by the contents of the Motion.

33. Necessary Action. The Debtors are authorized to take all such actions as are
necessary or appropriate to implement the terms of this Interim Order.

34. Retention of Jurisdiction. The Court shall retain jurisdiction to implement,
interpret and enforce the provisions of this Interim Order, and this retention of jurisdiction shall

survive the confirmation and consummation of any chapter 11 plan for any one or more of the

 

£4239-004 W0955962-+ 49
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 51 of 52

35. Final Hearing. The Final Hearing is scheduled for ———_————June 17, 2019 at

10.a.m. before the Court.

 

36. Inconsistency. In the event of any inconsistency between the terms and conditions

the provisions of this Interim Order shall govern and control.

37. Objections. Any party in interest objecting to the relief sought at the Final Hearing
shall file and serve written objections, which objections shall be served upon (a) counsel to the
Debtors, (i) Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York +0047

(10017, Attention: Darren S. Klein (darren.klein@davispolk.com) and Aryeh Ethan Falk

 

 

(aryeh.falk@davispolk.com) and (ii) Landis Rath & Cobb LLP, 919 Market Street, Suite 1800,
Wilmington, Delaware 49804419801, Attention: Adam G. Landis (landis@Irclaw.com) and Kerri
K. Mumford (mumford@Irclaw.com), (b) counsel to the DIP Agent and DIP Lenders, (i) Hunton
Andrews Kurth LLP, 600 Travis Street, Suite 4200, Houston, TX 77002-77002, Attention:
Timothy A. “Tad” Davidson (TadDavidson@andrewskurth.com) and Joseph Rovira
(JosephRovira@andrewskurth.com) and (ii) Connolly Gallagher LLP, 1201 North Market Street,
20" Floor, Wilmington, DE 49804419801, Attention: Jeffrey Wisler
(jwisler@connollygallagher.com), (c) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, DE 49804419801, Attention: Juliet M. Sarkessian_(Gjuliet.m.sarkessian@usdoj.gov);

and (d) any other party that has filed a request for notices with the Court, in each case te-alew

 

actualreceipt by-the feregeingby no later than ————_————— June 10, 2019 at 4:00 p.m.

(prevailing Eastern Time).

£4239.001-W0055962.} 50
Case 19-11104-JTD Doc 61-2 Filed 05/16/19 Page 52 of 52

38. | The Debtors shall promptly serve copies of this Interim Order, with notice of entry
of the same, and notice of the Final Hearing date and objection deadline (which shall constitute
adequate notice of the Final Hearing, including, without limitation, notice that the Debtors will
seek approval at the Final Hearing of a waiver of rights under sections 506(c) and 552(b) of the

Bankruptcy Code) to the parties having been given notice of the Interim Hearing, including the

Debtors’ largest 20 unsecured creditors on a consolidated basis, as well as all parties known to the

Debtors to be asserting liens against or security interest in, any of the Prepetition Collateral, DIP

 

Collateral or reclamation claims; the Internal Revenue Service; all state taxing authorities in the
states in which the Debtors have any tax liabilities; the Environmental Protection Agency and state
environmental regulatory authorities in the states in which the Debtors operate, and any other
federal or state regulatory authorities governing the Debtors’ industry; the U.S. Attorney’s Office;

the Delaware Attorney General; the United States Trustee; to any party that has filed a request for

notices with the Court; and to the Committee after the same has been appointed, or such
Committee’s counsel, if the same shall have been appointed.

Dated: , 2019
Wilmington, Delaware

 

JUDGE BRENDAN LINEHAN SHANNON
UNITED STATES BANKRUPTCY JUDGE

(1930 001. WW10055962.1 51
£4239 004-WO0 2+
